FILED
                                                          United States Court of Appeals
                                                                  Tenth Circuit

                                                                 June 26, 2009
                  UNITED STATES COURT OF APPEALS
                                                             Elisabeth A. Shumaker
                                                                 Clerk of Court
                              TENTH CIRCUIT



JAMES K. CONKLETON,

            Plaintiff - Appellant,
      v.                                                   No. 09-1076
                                                          (D. Colorado)
ARISTEDES ZAVARAS, Executive Director             (D.C. No. 08-CV-02612-ZLW)
of the Colorado Department of Corrections
(“CDOC”) in his official capacity; JOE
STOMMEL, in his official capacity as the
Program Administrator of the Sex Offender
Treatment and Monitoring Program
(“SOTMP”) for the CDOC; JOHN P.
McGILL, in his individual and official
capacity as a Treatment Provider for the
CDOC’s SOTMP; BONNIE CANTU, in her
individual and official capacity as a Treatment
Provider for the CDOC’s SOTMP; JAMES
LANDER, in his individual and official
capacity as a Treatment Provider for the
CDOC’s SOTMP; BURL McCULLAR, in his
official capacity as a Treatment Provider for
the CDOC’s SOTMP; ANTHONY
DeCESARO, in his official capacity as the
Step III Grievance Officer for the CDOC’s
SOTMP; AL ESTEP, in his official capacity
as the Warden of the CDOC’s Fremont Corr.
Facility; JOHN HYATT, in his official
capacity as a Correctional Officer IV for the
CDOC; ED MURO, in his individual and
official capacity as a Correctional Officer I
for the CDOC; RICHARD DeGROOT, in his
 individual and official capacity as Case
 Manager for the CDOC; THOMAS MISEL, in
 his official capacity as Case Manager
 Supervisor for the CDOC, also sued in his
 individual capacity; ANTHONY PIPER, in his
 official capacity as a Correctional Officer III
 for the CDOC; RICHARD LIND, in his
 official capacity as a Correctional Officer V
 for the CDOC; CATHIE HOLST, in her
 official capacity as Manager for the Office of
 Corr. Legal Services for the CDOC,

              Defendants - Appellees.


                           ORDER AND JUDGMENT *


Before LUCERO, MURPHY, and McCONNELL, Circuit Judges.



      After examining Appellant’s brief and the appellate record, this court has

determined unanimously that oral argument would not materially assist the

determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G).

The case is therefore ordered submitted without oral argument.

      In 2008, appellant James K. Conkleton, a Colorado state prisoner, filed a

complaint pursuant to 42 U.S.C. § 1983. The first claim for relief centered around


      *
        This order and judgment is not binding precedent except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.


                                         -2-
Conkleton’s participation in a sex offender treatment program. According to

Conkleton, his due process rights were violated when he was terminated from the

program in 2003 and denied reentry in 2006. In connection with this claim,

Conkleton sought a preliminary injunction requiring Defendants to place him in a

sex offender treatment program. The district court denied Conkleton’s motion,

concluding he failed “to allege facts that demonstrate he is facing immediate and

irreparable injury.”

      This court reviews the denial of a preliminary injunction under an abuse of

discretion standard. Gen. Motors Corp. v. Urban Gorilla, LLC, 500 F.3d 1222,

1226 (10th Cir. 2007). Having reviewed the record, Conkleton’s appellate brief,

and the applicable law, we can discern no reversible error by the district court.

Exercising jurisdiction pursuant to 28 U.S.C. § 1292(a)(1), we affirm the district

court’s order of January 21, 2009, for substantially the reasons stated therein.

Conkleton’s motion to proceed in forma pauperis on appeal is granted .

Conkleton is reminded that he remains obligated to continue making partial

payments until his appellate filing fee is paid in full. See 28 U.S.C. § 1915(b).

                                                ENTERED FOR THE COURT


                                                Michael R. Murphy
                                                Circuit Judge




                                          -3-